Eric Croft (Alaska Bar No. 9406031)
THE CROFT LAW OFFICE
738 H Street
Anchorage, AK 99501
T: 907-272-3508 | F: 907-274-0146
eric@croftlawoffice.com

Peter C. Renn (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
4221 Wilshire Boulevard, Ste. 280
Los Angeles, CA 90010
T: 213-382-7600 | F: 213-351-6050
prenn@lambdalegal.org

Tara L. Borelli (admitted pro hac vice)
Meredith Taylor Brown (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
730 Peachtree St. NE, Ste. 640
Atlanta, GA 30308
T: 470-225-5341 | F: 404-897-1884
tborelli@lambdalegal.org, tbrown@lambdalegal.org

Attorneys for Plaintiff Jennifer Fletcher

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF ALASKA


Jennifer Fletcher,
                                            Case No. 1:18-cv-00007-HRH
        Plaintiff,

vs.

State of Alaska,

        Defendant.


              PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO
             WITHDRAW MEREDITH TAYLOR BROWN AS COUNSEL



Fletcher v. Alaska, No. 1:18-cv-00007-HRH

          Case 1:18-cv-00007-HRH Document 62 Filed 03/13/20 Page 1 of 3
        Pursuant to Local Rule 11.1(c)(1), Plaintiff respectfully seeks leave for Meredith

Taylor Brown to withdraw as counsel for Plaintiff. Good cause exists to grant this

request because Ms. Brown is no longer employed by Lambda Legal Defense and

Education Fund, Inc. (“Lambda Legal”), and accordingly is no longer able to represent

Plaintiff.

        Plaintiff will continue to be represented by Peter C. Renn and Tara L. Borelli of

Lambda Legal, and Eric Croft of The Croft Law Office. The undersigned certifies that

Plaintiff consents to this withdrawal, and that Defendant does not oppose this request.

Dated: March 13, 2020                       Respectfully submitted,

                                                          /s/ Tara L. Borelli
                                            Peter C. Renn (admitted pro hac vice)
                                            Tara L. Borelli (admitted pro hac vice)
                                            Meredith Taylor Brown (admitted pro hac vice)
                                            Eric Croft (Alaska Bar No. 9406031)

                                            Attorneys for Plaintiff Jennifer Fletcher




Fletcher v. Alaska, No. 1:18-cv-00007-HRH     1
          Case 1:18-cv-00007-HRH Document 62 Filed 03/13/20 Page 2 of 3
                                  CERTIFICATE OF LENGTH

        In accordance with Local Civil Rule 7.4(a)(2), I hereby certify that this document

does not exceed 5,700 words.

                                                          /s/ Tara L. Borelli
                                            Peter C. Renn (admitted pro hac vice)
                                            Tara L. Borelli (admitted pro hac vice)
                                            Meredith Taylor Brown (admitted pro hac vice)
                                            Eric Croft (Alaska Bar No. 9406031)

                                            Attorneys for Plaintiff Jennifer Fletcher




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 13, 2020, I electronically filed the foregoing

document and all attachments with the Clerk of the Court by using the CM/ECF system,

causing a copy of the foregoing document and all attachments to be served on all counsel

of record.

                                                          /s/ Tara L. Borelli
                                            Peter C. Renn (admitted pro hac vice)
                                            Tara L. Borelli (admitted pro hac vice)
                                            Meredith Taylor Brown (admitted pro hac vice)
                                            Eric Croft (Alaska Bar No. 9406031)

                                            Attorneys for Plaintiff Jennifer Fletcher




Fletcher v. Alaska, No. 1:18-cv-00007-HRH

          Case 1:18-cv-00007-HRH Document 62 Filed 03/13/20 Page 3 of 3
